Title: Drafting Instructions for Meriwether Lewis: Editorial Note
From: 
To: 


            
         
            A brief, undated set of four comments jotted in pencil by James Madison is the earliest evidence of Jefferson’s drafting of official instructions to Meriwether Lewis for the expedition to the Pacific (Document I). Due to an alteration that Jefferson made in his endorsement on that document, the date of its receipt is not clear but could be as early as 12 or 13 Apr. Jefferson’s practice, shown by his composition of annual messages to Congress and in accordance with the customary seniority of the executive departments, put Madison first in the consultative chain. Albert Gallatin would be second, and the president received Gallatin’s remarks about the draft on 13 Apr. (Document II). The attorney general commented on the draft on the 17th (Document III). Between Gallatin’s review and Levi Lincoln’s the secretaries of war and navy must have seen the draft, although no written comments about it by Henry Dearborn or Robert Smith have been found. Jefferson noted the receipt of Gallatin’s comments in his epistolary record, but not those by Madison or Lincoln.
            Madison’s notes, though extremely concise, touched on topics ranging from the statement of the expedition’s mission to natural history. Lincoln, as he tended to do with Jefferson’s draft annual messages to Congress (see Vol. 39:17, 29–30), wondered how the administration’s “perverse” political opponents might manipulate the occasion to influence public opinion. He made recommendations for collection of particular categories of information about Native Americans and advised that Lewis be prepared to vaccinate members of his party against smallpox (a suggestion Jefferson expanded, asking Lewis to instruct Indians about vaccination). Lincoln also made an important suggestion, discussed below, about framing Lewis’s discretion to continue or abandon the enterprise in the face of danger. Gallatin’s thoughts on the draft instructions had the broadest sweep: anticipating that “the future destinies of the Missouri country are of vast importance to the United States” and that the country Lewis would explore “will be settled by the people of the U. States,” the Treasury secretary recommended activities that the president could not have mentioned in official instructions for Lewis. These included the collection of strategic information about Spanish military posts and an assessment of how British access to the Missouri River region from Canada might be blocked. As Gallatin knew from his compilation of cartographic information for Nicholas King’s map (see Gallatin to TJ, 14 Mch.), geographical knowledge about the interior of the continent was scarce. In his response to the draft orders he suggested the acquisition of information about the extent of the Missouri River watershed, the topography of the region between that river and Hudson Bay, mountains that might separate the watersheds of the Missouri and the Rio Grande, and the suitability of the trans-Mississippi region for agriculture and the support of “a large population.” Jefferson incorporated several of Gallatin’s ambitious desiderata into the instructions but recognized that Lewis, to fulfill the mission of finding a route to the western sea, could only collect information about the vast regions to the north and south of his path “by enquiry” and as opportunity offered.
            The manuscript the cabinet considered has not been found. The earliest surviving draft (see notes to Document IV) has the appearance not of a composition draft but of a fair copy with alterations, and it incorporates suggestions from Madison, Gallatin, and Lincoln. This second stage of the text was probably the “rough draught” that Jefferson sent to Lewis on 27 Apr., when Lewis was in Pennsylvania making preparations (TJ to Lewis, 27 Apr.). It is uncertain if Jefferson made the significant additions and changes that are now visible on that manuscript, including the insertion of two substantial paragraphs, before or after he sent the draft to Lewis.
            Jefferson waited to sign and date the document until Lewis was about to set off on the expedition. The copy he sent Lewis on 27 Apr. caused some confusion when Lewis read in it that instruments for celestial observations “have been already provided.” Jefferson had to explain that the statement was anticipatory (see their letters at 14 and 16 May). By the president’s request, Lewis had some of the Philadelphia savants—Robert Patterson, Caspar Wistar, Benjamin Rush, and Benjamin Smith Barton—look over the instructions during May. They all, Lewis reported, approved of the document “very highly.” There is no record that Jefferson incorporated any comments from them in his final alterations to the text (TJ to Lewis, 27 Apr.; Lewis to TJ, 29 May). He probably made the final copy in June when Lewis was back in Washington (Document IV). On 20 June, Jefferson added datelines and his signature to both the intermediate draft and the final version.
            For almost twenty years, perhaps longer, the notion of dispatching an exploring party overland to the Pacific Coast had been in Jefferson’s mind. Late in 1783, prompted by word that a subscription had been raised in England for such a purpose, he talked “in a feeble way” with others, perhaps fellow members of Congress, about initiating an expedition. The prospects of finding resources for such an exploration were so slim that it seemed almost “not worth asking the question,” but Jefferson sounded out George Rogers Clark about leading the mission and received some observations from Clark in return. “Large parties will never answer the purpose,” the veteran of frontier campaigns advised, for they would “allarm the Indian Nations.” Clark suggested sending only three or four men, who “must learn the Language of the distant Nations they pass through, the Geography of their Country, antient Speech or Tradition, passing as men tracing the steps of our four Fathers wishing to know from whence we came.” The cost of such a small expedition would be “very Trifling” and “worthey the attention of Congress,” Clark thought (Donald Jackson, Thomas Jefferson & the Stony Mountains: Exploring the West from Monticello [Urbana, Ill., 1981], 42–3; Vol. 6:371; Vol. 15:609–10). By the spring of 1792 the outlook for funding an enterprise had improved, and Jefferson, who was then a vice president of the American Philosophical Society, began to investigate prospects of forming a subscription to raise 1,000 guineas for an expedition to the Pacific by way of the Missouri River. The botanist André Michaux was probably aware of those discussions when, in December of that year, he proposed to make such an exploration with the society’s assistance (APSAmerican Philosophical Society, Proceedings, 22, pt. 3 [1884], 201; Vol. 25:75–7).
            Jefferson took a primary role in working out the details of Michaux’s proposed expedition and soliciting pledges. When Michaux asked David Rittenhouse, the president of the APSAmerican Philosophical Society, for some guidelines for the journey, the society named Rittenhouse, Jefferson, Rush, Wistar, William Smith, and John Ewing a committee to “frame Instructions for his observance.” Jefferson drafted the directive for Michaux, and although the French scientist did not carry through with the expedition to the Pacific, his instructions of April 1793 were similar to what Jefferson prepared for Lewis a decade later (see notes to Document IV). Jefferson asked Michaux, as he did Lewis, to go up the Missouri, find the most direct route to a river that drained to the Pacific, and follow that stream to the ocean. Michaux’s instructions said nothing about making observations for latitude and longitude, but he was, like Lewis, to take note of soils, terrain, plants, animals, and the region’s human inhabitants. Similar injunctions for preserving the accrued data—making duplicate records, some of them on birch bark, and sending copies back by sea as soon as the explorer reached the ocean—appeared in both sets of instructions. In each case also, Jefferson acknowledged that his directions, prepared in advance of such a trek through a huge and poorly understood expanse of the continent, could not cover every contingency (APSAmerican Philosophical Society, Proceedings, 22, pt. 3 [1884], 211, 215–16; Vol. 25:77–84, 527, 530–1, 624–6).
            “It is strongly recommended to you to expose yourself in no case to unnecessary dangers, whether such as might affect your health or your personal safety,” Jefferson wrote in the 1793 directive for Michaux (same, 625–6). Ten years on, he gave more attention to safety in the directions for Lewis. In the draft he circulated to the cabinet, he ordered Lewis to retreat if he encountered—as we learn from Lincoln’s comments—“certain destruction” (Document III). Heeding Lincoln’s warning that the intrepid captain was “much more likely, in case of difficulty, to push too far, than to recede too soon,” Jefferson changed the condition from “certain” to “probable” destruction. To make his meaning absolutely clear, he added that “we wish you to err on the side of your safety, and to bring back your party safe.” He also gave the explorer the option of returning to the United States by sea if a return by land seemed “eminently dangerous” (Document IV).
            In a change he made in the second stage of the drafting process, Jefferson observed that Lewis’s party might gain “security” if they could send some young Indians to the U.S. for education. He also added the last full paragraph of the instructions, which provided for the creation of a chain of command to protect against the “total failure of the enterprize” should Lewis die during the expedition. Originally, Jefferson probably ended the manuscript with the succinct conclusion: “to which I have only to add my sincere prayers for your safe return” (see Document IV, notes 9 and 13). He struck through that clause and instead finished with the paragraph about succession of command. Perhaps he and Lewis discussed that subject in June, after Lewis had completed much of the preparation for the journey and was about to set off for Pittsburgh. On 19 June, the day before Jefferson dated and signed the instructions, Lewis wrote a confidential letter to his friend William Clark, “with the privity of the President, who expresses an anxious wish that you would consent to join me in this enterprise.” Jefferson was offering Clark a captain’s commission, Lewis explained, and “your situation if joined with me in this mission will in all respects be precisely such as my own” (Jackson, Lewis and ClarkDonald Jackson, ed., The Letters of the Lewis and Clark Expedition, with Related Documents, 1783–1854, 2d ed., Urbana, Ill., 1978, 1:57–60; 2:571–2). The president had drafted and revised the orders for Lewis with the supposition that he would be the only commissioned officer on the expedition. The “anxious wish” that Lewis mentioned in the letter to Clark was born of the same concerns that prompted the injunctions about safety and the final paragraph. Lewis left Washington for Harpers Ferry and Pittsburgh, to make final preparations to proceed on his journey, on 5 July. Jefferson did not see Clark’s affirmative response until 6 Aug., too late to change the instructions to allow for shared leadership (Lewis to TJ, 8 July; TJ to Caesar A. Rodney, 13 July; Clark to TJ, 24 July).
          